MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                             FILED
      regarded as precedent or cited before any                                     Jun 10 2020, 9:30 am
      court except for the purpose of establishing
                                                                                        CLERK
      the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                       Court of Appeals
      estoppel, or the law of the case.                                                  and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
      Jessica L. Richert                                       Marjorie Lawyer-Smith
      Richmond, Indiana                                        Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Andre Glenn,                                             June 10, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               20A-CR-64
              v.                                               Appeal from the Wayne Circuit
                                                               Court
      State of Indiana,                                        The Honorable David A. Kolger,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               89C01-1708-F4-31



      Mathias, Judge.


[1]   Andre Glenn (“Glenn”) was convicted in Wayne Circuit Court of Level 4

      felony possession of a firearm by a serious violent felon. He appeals his five-

      year sentence arguing that it is inappropriate in light of the nature of the offense

      and the character of the offender.
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020                           Page 1 of 6
[2]   We affirm.


                                 Facts and Procedural History
[3]   On August 1, 2017, during a traffic stop, law enforcement officers discovered a

      handgun in Glenn’s vehicle. Glenn did not have a license for the handgun, and

      law enforcement also determined that Glenn had a prior attempted murder

      conviction. On August 3, 2017, Glenn was charged with Level 4 felony

      possession of a firearm by a serious violent felon.


[4]   On August 26, 2019, Glenn pleaded guilty in open court without the benefit of

      a plea agreement. Glenn’s sentencing hearing was held on November 14, 2019.


[5]   At sentencing, Glenn told the trial court that he was the victim of burglary and

      attempted murder in 2016, and that he still receives threats from individuals

      associated with his assailants. As a result, he moved from Gary to Richmond,

      Indiana. He admitted to feeling paranoid about his and his family’s safety,

      which is the reason he possessed the handgun. Also, Glenn’s employer testified

      on his behalf and described him as an “exemplary employee” who is “kind to

      others.” Tr. p. 20. His employer stated that he had intended to promote Glenn.

      Tr. p. 24.


[6]   While he was out on bond for this offense, Glenn was arrested for conversion

      and resisting arrest. He pleaded guilty to conversion, and the resisting charge

      was dismissed. Glenn’s prior criminal history also consists of attempted

      murder, misdemeanor carrying a handgun without a license, misdemeanor false



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020   Page 2 of 6
      informing, and a probation violation. He also had juvenile adjudications for

      burglary and conversion.


[7]   The trial court considered Glenn’s prior criminal history and commission of a

      criminal offense while he was out on bond in this case as aggravating

      circumstances. Tr. pp. 47–48. The court considered Glenn’s guilty plea as a

      mitigating circumstance but noted that the case pended for two years and his

      jury trial was scheduled to begin just two weeks after he pleaded guilty. The

      court also considered Glenn’s fear for his safety after he was the victim of a

      crime as a mitigating circumstance. After weighing the aggravators and

      mitigators, the trial court ordered Glenn to serve five years executed in the

      Department of Correction for his Level 4 felony possession of a firearm by a

      serious violent felon conviction. Glenn appeals his sentence.


                                     Discussion and Decision
[8]   Pursuant to Indiana Appellate Rule 7(B), “[t]he Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” We must exercise deference to a trial court’s

      sentencing decision because Rule 7(B) requires us to give due consideration to

      that decision, and we understand and recognize the unique perspective a trial

      court brings to its sentencing decisions. Rose v. State, 36 N.E.3d 1055, 1063 (Ind.

      Ct. App. 2015). “Such deference should prevail unless overcome by compelling

      evidence portraying in a positive light the nature of the offense (such as

      accompanied by restraint, regard, and lack of brutality) and the defendant’s
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020   Page 3 of 6
       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[9]    The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). The appropriate question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed is inappropriate. Rose, 36 N.E.3d at 1063.


[10]   Although we have the power to review and revise sentences, the principal role

       of appellate review should be to attempt to “leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Cardwell, 895 N.E.2d at 1225. Our review under Rule 7(B) should focus

       on “the forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Id. And it is the defendant’s burden on appeal to persuade us that the

       sentence imposed by the trial court is inappropriate. Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006).


[11]   Glenn was convicted of Level 4 felony possession of a firearm by a serious

       violent felon. Indiana Code section 35-50-2-5.5 provides that “[a] person who

       commits a Level 4 felony shall be imprisoned for a fixed term of between two


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020   Page 4 of 6
       (2) and twelve (12) years, with the advisory sentence being six (6) years.”

       Glenn’s five-year sentence is one year less than the advisory sentence for a

       Level 4 felony. Glenn argues that his sentence should be reduced and/or he

       should be sentenced to serve a portion of his sentence in home detention or

       probation.


[12]   Concerning the nature of his offense, Glenn correctly observes that his offense

       did not cause damage to property or injury to any person. Glenn admits, as he

       did to the trial court, that he made a poor choice in obtaining a handgun when

       his prior felony conviction prevented him from doing so legally. We agree that

       there is nothing aggravating in the circumstances surrounding Glenn’s offense.


[13]   Glenn also argues that his five-year sentence is inappropriate in light of his

       character because he accepted responsibility for his crime, he expressed

       remorse, and he had stable employment. The trial court noted his expression of

       remorse and commended Glenn for respectful behavior toward law

       enforcement officers and court personnel. Glenn’s exemplary employment for

       his most recent employer also reflects well on his character.


[14]   Glenn has been surrounded by violence most of his life. In 2016, he was the

       victim of a crime and continued to fear for his safety. Smartly, Glenn moved his

       family from Gary to Richmond because of the continued threats toward his life.

       But Glenn is a serious violent felon, and his fear for his safety does not justify

       his decision to illegally carry a handgun.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020   Page 5 of 6
[15]   Furthermore, Glenn’s criminal history is not insignificant. Most troubling to the

       trial court, Glenn committed conversion while he was out on bond for this

       offense. And even though Glenn pleaded guilty to that offense, his recitation of

       the offense to the trial court minimized his culpability.


[16]   The trial court weighed all of these circumstances and imposed a five-year

       sentence, which is one year less than the advisory sentence for a Level 4 felony.

       Despite facts that reflect well on Glenn’s character, in light of his criminal

       history and his commission of an additional offense while out on bond in this

       case, we conclude that Glenn has not met his burden of persuading us that his

       five-year sentence is an outlier that warrants revision by our court.


                                                 Conclusion
[17]   For all of these reasons, we conclude that Glenn’s five-year sentence is not

       inappropriate in light of the nature of the offense and the character of the

       offender.


[18]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-64 | June 10, 2020   Page 6 of 6